DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (U.S. PGPub # 2003/0052684) in view of Fry (U.S. PGPub # 2014/0218036).
Regarding Independent Claim 15, Nelson teaches:
A device for detecting electrically conducting objects to be measured in a ground, the device being moved over a surface of the ground during the measuring operation in a measuring orientation, the device comprising: 
a solenoid unit situated in the housing (Fig. 2 Elements 116, 124, & 128 and paragraphs 0048-0052.), the solenoid unit including a transmitter coil unit including at least one transmitter coil (Fig. 2 Element 116 and paragraphs 0048-0052.) and including a receiver coil unit including at least one receiver coil (Fig. 2 Elements 124 & 128 and paragraphs 0048-0052.); 
a control unit connected to the solenoid unit and designed to control the transmitter coil unit and to control the receiver control unit (Fig. 2 Elements 108 & 146 and paragraphs 0048-0056.); 
an evaluation unit connected to the solenoid unit and designed to process and evaluate a voltage induced in the receiver control unit as a measuring signal (Fig. 2 Elements 108 & 146 and paragraph 0059.); and 
Nelson does not explicitly teach:
a housing; 

Fry teaches:
a housing (Fig. 3-4A Element 70, and paragraph 0060.); 
a metal sheet in the housing having a sheet metal thickness (d), the metal sheet being situated in parallel to the surface of the ground during the measuring operation (Fig. 3-4A Element 36 wherein the housing has an arbitrary thickness, the top of the housing, and paragraph 0060.), the solenoid unit being situated on a lower side of the metal sheet facing the ground during the measuring operation (Fig. 3-4A Elements 76 & 82, the top of the housing, and paragraphs 0060-0064.), and the control unit being situated on an upper side of the metal sheet facing away from the ground during the measuring operation (Fig. 1 Element 44.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fry to the teachings of Nelson such that the device would have a housing; and a metal sheet in the housing having a sheet metal thickness (d), the metal sheet being situated in parallel to the surface of the ground during the measuring operation, the solenoid unit being situated on a lower side of the metal sheet facing the ground during the measuring operation, and the control unit 
Regarding Claim 16, Nelson & Fry teach all elements of claim 15, upon which this claim depends.
Nelson teaches the evaluation unit includes a first evaluation unit processing the measuring signals (Fig. 2 Element 144 and paragraph 0058 wherein the AD converter processes the analog signal and transforms it into a digital signal.), and a second evaluation unit evaluating the measuring signals (Fig. 2 Element 146 and paragraph 0058.).
Nelson does not explicitly teach the first evaluation unit being situated on the upper side of the metal sheet facing away from the ground during the measuring operation.
Fry teaches the first evaluation unit being situated on the upper side of the metal sheet facing away from the ground during the measuring operation (Fig. 1 Element 44 and paragraph 0059 wherein the controller is mounted on the upper side of the plate element 36.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fry to the teachings of Nelson such that the first evaluation unit being situated on the upper side of the metal sheet facing away from the ground during the measuring operation because this allows one to have the controller closer to the end user for ease of operation.
Regarding Claim 17, Nelson & Fry teach all elements of claim 16, upon which this claim depends.
Nelson does not explicitly teach the second evaluation unit is situated on the upper side of the metal sheet facing away from the ground during the measuring operation.
Fry teaches the second evaluation unit is situated on the upper side of the metal sheet facing away from the ground during the measuring operation (Fig. 1 Element 44 and paragraphs 0058-0059 wherein the controller is above the plate 36.). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fry to the teachings of Nelson such that the second evaluation unit is situated on the upper side of the metal sheet facing away from the ground during the measuring operation because this allows one to have the controller closer to the end user for ease of operation.
Regarding Claim 18, Nelson & Fry teach all elements of claim 16, upon which this claim depends.
Nelson teaches the first and second evaluation units being connectable via a communication link (Fig. 2 Elements 144, 108, & 146 wherein there is communication between 144 & 146.).
Nelson does not explicitly teach the second evaluation unit is situated outside the housing. 
Fry teaches
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fry to the teachings of Nelson such that the second evaluation unit is situated outside the housing, the first and second evaluation units being connectable via a communication link because this allows one to have the controller closer to the end user for ease of operation.
Regarding Claim 19, Nelson & Fry teach all elements of claim 16, upon which this claim depends.
The device as recited in claim 16 wherein the housing encloses an interior, and the metal sheet divides the interior into a lower portion and an upper portion, the solenoid unit being situated in the lower portion, and the control unit and the first evaluation unit being situated in the upper portion.
Regarding Claim 20, Nelson & Fry teach all elements of claim 15, upon which this claim depends.
Nelson does not explicitly teach that the housing encloses an interior, and the metal sheet divides the interior into a lower portion and an upper portion, the solenoid unit being situated in the lower portion, and the control unit being situated in the upper portion.
Fry teaches the housing encloses an interior, and the metal sheet divides the interior into a lower portion and an upper portion, the solenoid unit being situated in the lower portion, and the control unit being situated in the upper portion (Fig. 3-4A Element 70, and paragraph 0060.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Fry to the teachings of Nelson such that the 
Regarding Claim 21, Nelson & Fry teach all elements of claim 15, upon which this claim depends.
Nelson teaches a display unit including a display designed to display a measuring result calculated by the evaluation unit, the display being situated on the upper side of the metal sheet facing away from the ground during the measuring operation (Fig. 2 Element 148 and paragraph 0056.).
Regarding Claim 22, Nelson & Fry teach all elements of claim 15, upon which this claim depends.
Nelson teaches a memory unit connected to the evaluation unit in a data-transmitting manner, a calibration signal being stored in the memory unit, the calibration signal having been ascertained in the absence of electrically conducting objects to be measured (Paragraph 0201.).

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al (U.S. PGPub # 2003/0052684) in view of Fry (U.S. PGPub # 2014/0218036) & King (U.S. Pat. # 5,896,031).
Regarding Claim 23,
Nelson does not explicitly teach the metal sheet is made of aluminum, the metal sheet having a sheet metal thickness (d) of at least 1.0 mm.
King teaches the metal sheet is made of aluminum, the metal sheet having a sheet metal thickness (d) of at least 1.0 mm (Column 2 lines 34-42).
King does not explicitly teach the sheet metal thickness (d) of at least 1.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of King to the teachings of Nelson & Fry such that the metal sheet is made of aluminum, the metal sheet having a sheet metal thickness because aluminum is cheap, sturdy, corrosion resistant and would provide a stable housing structure.
One of ordinary skill in the art before the effective time of filing would have 1mm of thickness to optimize the structural integrity of the housing.
Regarding Claim 24, Nelson & Fry teach all elements of claim 23, upon which this claim depends.
Nelson does not explicitly teach the metal sheet has a sheet metal thickness (d) of at least 2.0 mm.
Regarding Claim 25, Nelson & Fry teach all elements of claim 15, upon which this claim depends.
Nelson, Fry, & King do not explicitly teach the metal sheet is made of copper, the metal sheet having a sheet metal thickness (d) of at least 0.4 mm.
But, one of ordinary skill in the art before the effective time of filing would have the metal sheet be made of copper, the metal sheet having a sheet metal thickness (d) of at least 0.4 mm because copper is sturdy, corrosion resistant and would provide a 
Regarding Claim 26, Nelson & Fry teach all elements of claim 25, upon which this claim depends.
Nelson, Fry, & King do not explicitly teach the metal sheet has a sheet metal thickness (d) of at least 0.8 mm.
But, one of ordinary skill in the art before the effective time of filing would have the metal sheet has a sheet metal thickness (d) of at least 0.8 mm because this would be optimizing the structural integrity of the housing.
Regarding Claim 27, Nelson teaches:
A method for detecting electrically conducting objects to be measured in a ground using the device as recited in claim 25, the method comprising a step sequence of the following steps: 
flowing a current (I) through at least one transmitter coil of the transmitter coil unit; switching off the current (I) by the control unit at a switch-off point in time (to) (Fig. 1 & Paragraphs 0007, 0009, 0010 and elsewhere.); 
recording a voltage, induced in the at least one receiver coil of the receiver coil unit, by the evaluation unit with a time shift (At) after the switch-off point in time (to) of the current (I) as a measuring signal (Paragraph 0120.); and 
determining a difference signal by the evaluation unit as a difference between the measuring signal and a stored calibration signal, the calibration signal having been ascertained in the absence of electrically conducting objects to be measured (Paragraphs 0120, 0150, & 0168 and elsewhere.).
Allowable Subject Matter
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner the claimed invention of Applicant.
Regarding Claim 28,
The method as recited in claim 17 wherein the time shift (At) is not smaller than 5 ps.
Regarding Claim 29,
The method as recited in claim 17 wherein the time shift (At) is not greater than 10 ps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858